Order filed May 8, 2015




                                  In The

                             Court of Appeals
                                 For The

                          First District of Texas
                                ___________

                           NO. 01-14-00486-CR
                               ____________

              MARK AUGUSTIN CASTELLANO, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 184th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1363068

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 7.

      The exhibit clerk of the 184th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 7, on or before May 15, 2015. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Exhibit 7, to the clerk of
the 184th District Court.



                                               PER CURIAM